DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 27 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
- Claim 1, line 2, “the hook” should read --the hook portion--
- Claim 7, line 3, “the hook” should read --the hook portion--
- Claim 7, line 8, “the hook” should read --the hook portion--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
In regards to claim 6, the term “convention[al]” is considered indefinite because it is unclear what is encompassed by the term when referring to the vertical component.  In particular, it is unclear as to the dimension that would constitute conventional.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sergakis et al. (US Pub. No. 2019/0247701 A1).
In regards to claim 1, Sergakis teaches a weight rack attachment apparatus (10, Fig. 11), comprising: a front hook portion (one of 92), where the hook is J-shaped; a rear connecting portion including a connecting pin (16) along a centerline of the weight rack attachment apparatus, wherein the front hook portion is offset from the centerline (see Fig. 11).
In regards to claim 2, Sergakis teaches a front plate (20).
In regards to claim 3, Sergakis teaches a back plate (52).
In regards to claim 4, Sergakis teaches a back extension (50).
In regards to claim 5, Sergakis teaches a protective cover (96) on the front hook portion.

In regards to claim 7, Sergakis teaches a kit of weight rack attachment apparatuses comprising a first J-hook apparatus (one of 10, Fig. 11) including a front hook portion (e.g.; the left plate 92), where the hook is J-shaped, a rear connecting portion including a connecting pin (16) along a centerline of the weight rack attachment apparatus, wherein the front hook portion is offset from the centerline (see Fig. 11); and, a second J-hook apparatus (another of 10, Fig. 11) including a front hook portion (e.g.; the right plate 92), where the hook is J-shaped, a rear connecting portion including a connecting pin (16) along a centerline of the weight rack attachment apparatus, wherein the front hook portion is offset from the centerline in a direction opposite from the front hook portion of the first J-hook apparatus (i.e.; the plates 92 are separated along the centerline).
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pat. No. 9,216,314 B2).
In regards to claim 8, Chen teaches a method of installing a weight rack attachment apparatus on a weight rack vertical component, comprising: inserting a connecting pin (31) of the weight rack attachment apparatus into an attachment hole (22) located on the weight rack vertical component (20), wherein the weight rack attachment apparatus is in a horizontal configuration (e.g.; Fig. 3 and 4); releasing the weight rack attachment apparatus; rotating the weight rack attachment apparatus around a central axis of the connecting pin; stopping the weight rack attachment apparatus with a back plate (34) when the back plate comes to abut the weight rack vertical component (Fig. 5; Col 3, Lines 2-12).
In regards to claim 9, Chen teaches reversing the actions of stopping to inserting to remove the weight rack attachment apparatus from the weight rack vertical (i.e.; the adjustable holding seats can be positioned at any height; Col 3, Lines 2-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. No. 9,216,314 B2) in view of Sergakis et al. (US Pub. No. 2019/0247701 A1).
In regards to claim 10, Chen teaches a method of customizing the distance between two weight rack attachment apparatuses (30) on two vertically parallel a weight rack vertical components (20), comprising: inserting a connecting pin (31) of a first weight rack attachment apparatus into an attachment hole (22) located on a first weight rack vertical component, wherein the first weight rack attachment apparatus is in a horizontal configuration (e.g.; Fig. 4); releasing the first weight rack attachment apparatus; rotating the first weight rack attachment apparatus around a central axis of the connecting pin; stopping the first weight rack attachment apparatus with a back plate (34) when the back plate comes to abut the first weight rack vertical component (Fig. 5; Col 3, Lines 2-12); repeating the inserting to stopping using a second weight rack attachment apparatus on the second weight rack vertical component (i.e.; there are two 30 in Fig. 1).
Chen does not teach the first and second apparatuses are mirror image.  However, Sergakis teaches similar apparatuses as Chen, wherein the clasp portion can be positioned in a mirror image position between the two embodiments (Para 0053).  Furthermore, reversal of parts has been held to be an obvious modification (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize rack attachment apparatuses of Chen having a mirror image of one another as taught by 
In regards to claim 11, modified Chen teaches customizing to a different distance between two weigh rack attachment apparatuses by switching the first weight rack attachment apparatus to the second weight rack vertical component and switching the second weight rack attachment apparatus to the first weigh rack vertical component (i.e.; the adjustable holding seats 30 can be positioned at any height on the pole stands 20; Col 3, Lines 2-8 of Chen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for a listing of prior art with related weight rack attachments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631